Cite as: 590 U. S. ____ (2020)            1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
  WEXFORD HEALTH, ET AL. v. KAREEM GARRETT
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
               No. 19–867.   Decided May 18, 2020

   The petition for a writ of certiorari is denied.
   JUSTICE THOMAS, dissenting from the denial of certiorari.
   Under the Prison Litigation Reform Act of 1995 (PLRA),
prisoners must exhaust administrative remedies before
challenging prison conditions in federal court. 110 Stat.
321–71, 42 U.S. C. §1997e(a). This case presents the ques-
tion whether a prisoner who fails to comply with that ex-
haustion requirement may cure the defect by filing an
amended or supplemental complaint after his release. Be-
cause the Circuits are divided on this important question of
federal law, I would grant the petition for certiorari.
   While incarcerated, respondent brought this pro se action
against prison medical personnel under 42 U.S. C. §1983,
but he did not complete the prison’s grievance process be-
fore filing suit. After he was released, respondent filed an
amended and supplemental complaint. The District Court
dismissed respondent’s claims against petitioners for fail-
ure to exhaust administrative remedies as required by the
PLRA.
   The Third Circuit vacated the District Court’s judgment,
concluding that the PLRA’s exhaustion requirement no
longer applied to respondent’s claims in light of his postre-
lease filing. 938 F.3d 69 (2019). The court rejected peti-
tioners’ argument that the plain language of the statute,
which speaks to when an “action [may] be brought,” re-
quires courts to assess PLRA compliance at the time of the
initial filing. §1997e(a). Noting that our decision in Jones
v. Bock, 549 U.S. 199 (2007), characterized this language
2                 WEXFORD HEALTH v. GARRETT

                         THOMAS, J., dissenting

as “boilerplate,” id., at 220, the court determined that the
statute’s text did not clearly displace normal procedural
rules. The court further concluded that, under Federal Rule
of Civil Procedure 15, the amended and supplemental com-
plaint related back to respondent’s initial filing and there-
fore superseded the original complaint. Because respond-
ent was no longer a prisoner when he amended and
supplemented his complaint, the court reasoned that he
was no longer subject to the PLRA’s prefiling requirements.
   The Third Circuit noted that its holding was consistent
with the Ninth Circuit’s approach in Jackson v. Fong, 870
F.3d 928 (2017), but conflicted with the Eleventh Circuit’s
en banc decision in Harris v. Garner, 216 F.3d 970 (2000).
In Harris, the Eleventh Circuit interpreted the same statu-
tory language in a related PLRA requirement and held that
prisoners could not cure their initial filing defects by
amending or supplementing their complaints after release.
Id., at 981–982; see also Smith v. Terry, 491 Fed. Appx. 81,
83 (CA11 2012) (applying Harris to the PLRA’s exhaustion
requirement). The Third Circuit’s position also conflicts
with that of the Fifth Circuit, which has recently explained
that a complaint must be dismissed and refiled postrelease
in order for a prisoner to avoid the PLRA’s exhaustion re-
quirement. Bargher v. White, 928 F.3d 439, 447–448
(2019). Thus, four Courts of Appeals are evenly divided on
the question presented.*
   Respondent suggests that the Fifth and Eleventh Cir-
cuits may revisit their view in light of our decision in Jones.
As an initial matter, both Circuits have affirmed their posi-
tions in decisions that postdate Jones. See Bargher, 928
F.3d 439; Smith, 491 Fed Appx. 81. But more importantly,
respondent reads our “boilerplate” dicta for far more than
it is worth. In Jones, we rejected court-made pleading rules
——————
  * A panel of the Sixth Circuit has also agreed with the Eleventh Circuit
in dicta. See Cox v. Mayer, 332 F.3d 422, 428 (2003).
                  Cite as: 590 U. S. ____ (2020)             3

                     THOMAS, J., dissenting

for pro se litigants, explaining that “the PLRA’s screening
requirement does not—explicitly or implicitly—justify devi-
ating from the usual procedural practice beyond the depar-
tures specified by the PLRA itself.” 549 U.S., at 214 (em-
phasis added). Thus, that decision actually confirms that
the PLRA’s prefiling requirements displace the Federal
Rules of Civil Procedure, including Rule 15. We character-
ized the phrase “ ‘no action shall be brought’ ” as “boiler-
plate” solely for the purpose of explaining that the PLRA
speaks to the dismissal of defective claims, not necessarily
entire complaints. Id., at 220. We have never addressed
the meaning of that language as applied to the context at
issue here.
   Finally, this question warrants our review because its
resolution will have significant ramifications for not only
prisoners and prison officials but also federal courts. In re-
cent years, nearly 10,000 lawsuits have been filed annually
by prisoners challenging prison conditions. See Adminis-
trative Office of the United States Courts, Federal Judicial
Caseload Statistics, U. S. District Courts—Civil Cases
Commenced, by Basis of Jurisdiction and Nature of Suit
(2019) (Table C–2). And nearly twice as many lawsuits are
filed annually raising other civil rights claims, ibid., which
are subject to similarly worded prefiling requirements un-
der the PLRA, see, e.g., §1997e(e). Recognizing the PLRA’s
important role in curtailing the proliferation of abusive
prisoner litigation, we have repeatedly rejected lower
courts’ attempts to create end-runs around the statute’s ex-
haustion requirement. See, e.g., Ross v. Blake, 578 U. S.
___, ___–___ (2016) (slip op., at 5–8); Woodford v. Ngo, 548
U.S. 81, 91, n. 2 (2006); Porter v. Nussle, 534 U.S. 516, 520
(2002); Booth v. Churner, 532 U.S. 731, 741, n. 6 (2001).
The same may be warranted here.
   Because this petition presents an important question
that has divided the Circuits, it deserves our review. See
this Court’s Rule 10(a). I see no reason to continue allowing
4              WEXFORD HEALTH v. GARRETT

                    THOMAS, J., dissenting

certain prisoners in the Third and Ninth Circuits to proceed
unencumbered by the PLRA’s exhaustion requirement
while those in the Fifth and Eleventh Circuits are required
to comply. I therefore respectfully dissent from the denial
of certiorari.